Cook, P. J.,
delivered the opinion of the court.
Appellant was convicted for selling whiskey. At the trial the defendant’s counsel asked one of defendant’s *420witnesses if he knew defendant’s general reputation for being a law-abiding citizen. The witness answered in the negative. The state, in rebuttal, offered witnesses to prove the general reputation of the defendant for being a law-abiding citizen. Defendant objected to this evidence, and his objection was overruled by the court. This was error, and may have been extremely prejudicial to defendant. The state cannot put the reputation of the defendant in evidence unless he first places it in issue. His question did not put his reputation in issue. The witness’ answer proved nothing, and, nothing being proven; there was nothing to rebut.
The other assignments of error are without merit.

Reversed and remanded.